NOTICE: This order was filed under Supreme Court Rule 23 and may not be cited as
           precedent by any party except in the limited circumstances allowed under Rule 23(e)(1).

                                       2022 IL App (3d) 190197-U


                                 Order filed October 5, 2022
     ____________________________________________________________________________

                                                 IN THE

                                  APPELLATE COURT OF ILLINOIS

                                           THIRD DISTRICT

                                                   2022

     In Re: The Marriage of                 )     Appeal from the Circuit Court
     MAY S. YAZEJI,                         )     of the 14th Judicial Circuit,
                                            )     Rock Island County, Illinois,
            Petitioner-Appellee,            )
                                            )     Appeal Nos. 3-19-0197, 3-19-0361
           and                              )     (consolidated)
                                            )     Circuit Nos. 13-D-481
     BASSAM A. ASSAF,                       )
                                            )     Honorable
            Respondent-Appellant.           )     Peter R. Church,
                                            )     Judge, Presiding.
     ____________________________________________________________________________

           JUSTICE HOLDRIDGE delivered the judgment of the court.
           Presiding Justice O’Brien and Justice Peterson concurred with the judgment.
     ____________________________________________________________________________

                                               ORDER

¶1         Held: (1) The trial court’s finding that parental alienation had not occurred was not
                 against the manifest weight of the evidence; (2) the trial erred by not considering
                 the husband’s claim of dissipation of marital assets occurring after the date that
                 the trial court found the parties’ marriage had begun to break down irretrievably;
                 and (3) the trial court abused its discretion by awarding the husband to pay a
                 portion of the wife’s attorney fees without considering whether the wife was able
                 to pay her own attorney fees.
¶2          Following a bench trial, the trial court entered an order dissolving the parties’ marriage.

     The order granted sole decision-making authority regarding the parties’ minor children and the

     majority of parenting time to the mother, petitioner-appellee, May Yazeji (May). The trial court

     found that that the father, respondent-appellant Bassam Assaf (Bassam), had failed to prove that

     May had alienated the parties’ children against him. The court also rejected Bassam’s claim for

     dissipation and ordered Bassam to pay $120,000 of May’s attorney fees in an effort to equalize

     the distribution of assets between the parties. Bassam appeals each of these rulings.

¶3                                                FACTS

¶4          The parties were married for 17 years and had four children together, JAA, JCA, NEA,

     and JNA. Both parties are medical doctors. Bassam is a neurologist and May is an OB/GYN.

¶5          On October 10, 2013, May filed a petition for dissolution of the parties’ marriage

     pursuant to the Illinois Marriage and Dissolution of Marriage Act (IMDMA) (750 ILCS 5/101 et

     seq. (2016)). At that time, JAA was 10, JCA was 9, NEA was 4, and JNA was 3. Before May

     filed the dissolution petition, she and the children had lived with Bassam and his mother. After

     filing the petition, May moved out of the family home permanently and took the children with

     her without Bassam’s consent. Bassam alleged that, from that time forward, May engaged in a

     campaign to disparage Bassam and his mother and to alienate the children from them.

¶6          While the dissolution petition was pending, temporary custody was awarded to May

     pursuant to the parties’ agreement. Bassam subsequently filed an emergency petition for

     visitation alleging various acts of parental alienation by May. After conducting a hearing, the

     trial court awarded Bassam visitation on January 7, 2014.

¶7          On November 17, 2014, the trial court appointed Dr. Kirk Witherspoon, a psychologist,

     to perform a custody evaluation pursuant to section 5/604.5 of the IMDMA (750 ILCS 5/604.5


                                                      2
     (West 2014)). In April 2016, Dr. Witherspoon issued a report in which he observed that the

     children had “grown quite manipulative in *** advocating for remaining in the primary care of

     their mother.” Dr. Witherspoon found that May “appears to have inadvertently or directly

     reinforced some of these efforts, even to the point of effecting irresponsible conduct.” He

     recommended an equal and alternating shared parenting plan of 5-5-2-2, but noted that, if that

     was not feasible, it would be in the children’s best interests to “stay for the most part in the home

     of their father during the weeks of their times in school in view of his greater propensity to effect

     discipline with school attendance and possibly homework.”

¶8          On February 10, 2016, May filed a motion to modify the temporary custody order.

     Bassam filed his response and counter-petition to modify on November 16, 2016. After

     interviewing the children in camera and conducting a hearing, the trial court adopted the

     recommendations of Dr. Witherspoon and modified the parties’ parenting time to a 50-50, week-

     on, week-off schedule. The court further ordered that all four children attend individual

     counseling with John Sample, a counselor.

¶9          The trial court’s modified parenting order went into effect on January 9, 2017. The next

     day, May filed an emergency motion for an order of protection against Bassam. In her motion,

     May alleged that Bassam had abused her and their son JCA, who was 12 years old at the time.

     She claimed that Bassam had pushed JCA to the floor and injured him while enforcing a “time

     out” The trial court granted May’s petition in part and denied it in part. The court found that

     Bassam had abused JCA and it entered an order of protection against John as to the children.

     However, the court found that May had failed to prove that Bassam had abused her. The court

     reinstated the 50-50 parenting schedule and ordered Bassam not to use physical force when




                                                       3
       enforcing a time out on the children. Our court later affirmed the trial court’s order, with Justice

       Schmidt dissenting.

¶ 10          On May 26, 2017, May filed an amended motion for modification of parenting time. In

       her motion, May sought temporary primary residential custody of the children and moved to

       eliminate the 50-50 parenting time.

¶ 11          Bassam filed an opposition to May’s motion and a counter-petition to modify the

       parenting schedule. He also filed a petition for relief from the order of protection pursuant to

       section 2-1401 of the Code of Civil Procedure (735 ILCS 5/2-1401 (West 2016)). In the latter

       petition, Bassam presented certain DCFS and police reports that were not available at the time of

       the hearing on the order of protection. The reports contained allegations of abuse by Bassam that

       Bassam claimed were false and unfounded. Bassam further contended that May had shown an

       unwillingness to foster a close relationship between Bassam and his children, and he argued that

       the children’s unequivocal favor of their mother was a classic symptom of children affected by

       parental alienation. In support of this argument, Bassam cited (1) Dr. Witherspoon’s report; (2)

       May’s secretion of the children from October 2013 until a visitation order was entered in

       December 2013, (3) the allegedly unfounded DCFS and police reports, and (4) the children’s

       actions and feelings which Bassam alleged were representative of alienated children.

¶ 12          On June 19, 2017, a second temporary custody hearing was held. During the hearing,

       Sample testified that Bassam was not a good listener and that he needed to work on empathy

       with his children, stop yelling at them, and stop talking about JCA’s weight. Sample further

       opined that Bassam should be more involved in the children’s lives by attending more of their

       activities, and that Bassam needed to give the children more freedom. Sample thought that

       Bassam was uncomfortable with the direction the therapy weas heading, and he suggested that


                                                         4
       Bassam undergo individual therapy. Although Sample identified some factors suggesting that

       parental alienation could be occurring, he stated that he was only a clinician and that parental

       alienation could not be formally diagnosed without a forensic evaluation. Ultimately, Sample

       found the evidence of parental alienation to be inconclusive, and he never diagnosed parental

       alienation under the Diagnostic and Statistical Manual (DSM). Sample noted that the children’s

       clear preference for their mother could be the result of parental alienation, or it could be the

       result of Bassam’s alleged abuse and mistreatment of the children.

¶ 13          The trial court declined to modify the 50-50 parenting schedule and both parties were

       permitted to withdraw their pending motions to modify without prejudice. Sample asked the

       court to appoint Dr. Jackie Jiang, a clinical psychologist, to evaluate JCA because he wanted to

       determine whether JCA had PTSD or any other mental disorder. The trial court appointed Dr.

       Jiang for that purpose. Dr. Jiang was not appointed to do a forensic evaluation to determining

       whether parental alienation was occurring. By agreement of the parties, Derek Hancks was

       appointed guardian ad litem (GAL)for the children.

¶ 14           On September 1, 2017, Bassam filed an emergency motion to grant him significant

       decision-making and a majority of parenting time. In support of his motion, Bassam presented a

       letter from John Sample dated July 29, 2017, which stated that evidence of parental alienation by

       May was becoming more evident. According to Dr. Sample: (1) the symptoms of alienation

       appeared to be intensifying, which put the children in significant emotional and developmental

       maladjustment; (2) May’s inappropriate behavior had continued unabated and had escalated; (3)

       the children were becoming more troublesome and uncontrollable, which necessitated Bassam

       calling the police on two occasions. Bassam argued that these facts showed that the children

       were exhibiting severe alienation.


                                                         5
¶ 15           On September 27, 2017, May filed a motion for emergency modification of residential

       placement and parenting-making decisions specifically directed at JCA. Bassam opposed the

       motion. Bassam subsequently renewed his pending emergency motion to modify custody.

¶ 16           The trial court asked Dr. Witherspoon to update his custody evaluation. However, on

       December 15, 2017, Dr. Witherspoon notified the court he would not do so. Bassam

       subsequently filed a motion asking the court appoint Dr. Jiang to perform the custody evaluation.

       update. The trial court denied Bassam’s motion because it did not think that an update could be

       completed before the August 2018 trial date, and because a GAL had been appointed to protect

       the children’s best interests at trial

¶ 17           The trial took place over 36 days. During the trial, Dr. William Bernet, M.D., a child

       psychiatrist retained by Bassam, and Dr. Robert Evans, Ph.D., May’s rebuttal expert, were called

       to testify as “instructional experts.” Each doctor educated the court on the elements of parental

       alienation syndrome, the behavioral symptoms in children that suggest its occurrence, the

       damaging effect it has upon children, and what may be done to repair such damage.

¶ 18           Dr. Bernet testified that parental alienation is a mental condition wherein the child forms

       a very strong alliance with one parent (the preferred parent) rejects a relationship with the other

       parent (the alienated parent) without a good reason." Dr. Bernet stated that the concept of

       parental alienation is included in DSM- 5, which he described as "the Bible of psychiatry in

       America." He further testified that the American Professional Society on the Abuse of Children

       (APSAC) has endorsed the idea that parental alienation is child psychological abuse. According

       to Dr. Bernet, parental alienation has a devastating effect on the short term and long-term mental

       health and cognitive functioning of the affected children.




                                                        6
¶ 19          Dr. Bernet testified regarding eight symptoms of parental alienation found in alienated

       children. He stated that "you don't necessarily have to have all eight" to have a severe case of

       parental alienation. Dr. Bernet answered hypothetical questions that were based upon the facts in

       evidence from the court-appointed experts and other exhibits and testimony which exemplified

       symptoms of parental alienation present in the Assaf children: (1) "Denigration"; (2) "Weak,

       frivolous or absurd rationalization"; (3) "Lack of Ambivalence"; (4) "Independent thinker

       phenomenon"; (5) "Enmeshment"; (6) "Absence of guilt"; (7) "Presence of borrowed scenarios";

       and (8) "Animosity towards the extended family of the target parent." He explained the

       difference in symptoms between alienated and abused children.

¶ 20          Dr. Bernet subsequently testified about 17 alienating behaviors performed by an

       alienating parent. He then answered hypothetical questions based upon the facts in evidence

       from the court-appointed experts and other exhibits and testimony. Dr. Bernet emphasized that

       “you hardly ever find all 17 of them. You really just need to have a few of them." Alienating

       behaviors testified to by Dr. Bernet included: (1) “Denigrating and criticizing the other parent”;

       (2) “Omitting contact with the other parent”; (3) “Interfering with communication between the

       child and the parent”; (4) “Communicating disapproval when the child speaks about the other

       parent”; (5) “Allowing the child to choose between his parents”; (6) “Creating the impression

       that the other parent is dangerous”; (7) “Asking the child to spy on the other parent”; (8) “Asking

       the child to keep secrets from the other parent”; (9) “Forcing the child to reject the other parent”;

       (10) “Cultivating the child's dependency on the favored parent”; (11) “Withholding medical,

       social, or academic information from the other parent”; (12) “Confiding in the child about adult

       matters”; and (13) “Encouraging the child to disregard the other parent’s values.”




                                                         7
¶ 21          Dr. Bernet testified that alienated children require court intervention even if they are

       doing well in other spheres of life. He opined that separating alienated children from the

       alienating parent is not traumatic and that the research demonstrates the opposite. He stressed

       that, when parental alienation has occurred, the court should not give weight to the children's

       wishes because the child has false beliefs about the alienated parent, cognitive distortions, and

       delusions.

¶ 22          Dr. Bernet did not render an opinion on whether parental alienation had occurred in this

       case. He noted that he was unable to render any such opinion because he had not interviewed the

       children. However, Dr. Bernet testified that abuse of one of the children or of the other parent

       eliminates the possibility of parental alienation as a theory of explaining the children’s

       dissatisfaction with the abusing parent. He stated that, although there might be an occasional

       exception, parental alienation does not apply in that situation.

¶ 23          Dr. Robert Evans, Ph.D., testified that he believed Dr. Bernet's presentation on his

       instructional testimony was “outstanding." He agreed that a parent could easily manipulate a

       child into believing something that's not based in reality. He noted that making false allegations

       of abuse is a common and effective tool in alienation cases. Dr. Evans stated that parental

       alienation is extremely serious and constitutes child psychological abuse. He testified that, if the

       court were to find that parental alienation occurred in this case, it should order the children to

       attend one of the two intervention programs testified to by Dr. Bernet, which are documented to

       be 95 percent effective in reuniting an alienating child with a rejected parent. Dr. Evans agreed

       that, if the court finds parental alienation, a no-contact order between May and the children for

       up to 90 days would be necessary.




                                                         8
¶ 24          Dr. Evans further testified that physical abuse by one parent against the other parent or

       any one of the children negated the possibility of parental alienation as to any of the children.

       Evans stated that parental alienation is “out of the question” in such cases, although he

       acknowledged later in his testimony that “there might be occasional exceptions” to this rule.

¶ 25          When asked whether he had reached "any opinions or determination” as to whether

       parental alienation had occurred in this case, Dr. Evans responded that he “didn't make any

       determinations." Dr. Evans did not review any of the records subpoenaed from and produced by

       Dr. Witherspoon, Dr. Jiang, or Sample. He did not interview May or the children.

¶ 26          Sample testified regarding alienating behaviors by May that he had either observed or

       was aware of. He described how May’s behaviors matched with what the research teaches about

       parental alienation. Sample further testified that a temporary no-contact period between the

       alienating parent and the children (usually for 60-90 days) is an essential and a necessary feature

       of successful programs.

¶ 27          After reviewing Dr. Witherspoon’s report, Sample opined that it “raised a lot of ‘red

       flags.’" Specifically, Sample noted that Dr. Witherspoon did not report the allegations of

       Bassam’s abuse of the children to child protective services despite the fact that he was a

       mandated reporter. After he reviewed Dr. Witherspoon’s report, Sample met with the family and

       watched the parents interact with the children. He noted that the children, particularly the older

       boys, expressed a strong desire to stay wither their mother and not to be with their father.

       Sample found it clear that JCA had an "agenda" and wanted Sample to help him not be with his

       father. Sample observed signs of "intense emotional enmeshment" between the older two boys

       (especially JCA) and their mother: He described how this "unhealthy" and "toxic"

       "collaboration" between the mother and the older two boys would play out in the therapy


                                                        9
       sessions. He observed May manipulate the children and noted that, at times, May and the

       children appeared to give collaborative, “rehearsed” responses to his questions. Sample noted

       that, during one therapy session, JAA told Sample that he and JCA had “a plan” that would

       enable them to remain in their mother’s custody. Sample thought that May was undermining and

       abusing the therapeutic process and using it to obtain evidence against Bassam for the litigation.

       He further noted that the children never criticized May, which is a hallmark of alienation.

       Sample wrote a letter to the court reported his concerns with May’s apparent manipulation of the

       children.

¶ 28          Sample testified that Bassam was not a perfect parent and that Bassam "struggle[d] with

       empathy." Sample told Bassam that he needed to stop yelling at the children and discussing

       JCA’s weight, and that he needed to be more involved in the children’s lives (such as by

       attending their activities). However, Sample noted that there were times when Bassam tried to

       follow Sample’s advice in this regard and “responded quite well." By contrast, May refused to

       follow Sample’s advice. Throughout Sample's interaction with the family, he never witnessed

       the children demonstrate any fear of Bassam. If anything, they were aggressive towards him.

       However, Sample testified how May’s unfounded and irrational fears negatively affected the

       children's perception of Bassam. Sample further testified that May continued to profess that "she

       still loved [Bassam] and wished they were married and that the family was staying together." It

       was evident to Sample that May was "clearly punishing [Bassam] for not loving her" and that

       "she was going to continue her course unless [Bassam] came back." Sample observed "[g]rowing

       evidence of Dr. May Yazeji as an alienating parent and Dr. Bassam Assaf as a target parent."

¶ 29          Nevertheless, Sample did not formerly diagnose parental alienation. He found the

       evidence of parental alienation to be “inconclusive,” and he stated that a forensic examination


                                                       10
       would be required before the occurrence of alienation could be established. Sample testified that

       he did not rule out that Bassam had abused the children. Thus, Sample could not tell whether the

       children were siding with May over Bassam because of parental alienation by May or because of

       abuse by Bassam.

¶ 30          Dr. Jiang also testified. Dr. Jiang examined JCA to determine whether he had PTSD or

       any other mental disorder. While conducting her psychological evaluation, Dr. Jiang saw signs of

       pathological enmeshment between May and John. She testified how she was very concerned

       when May informed her of JCA’s desire to sleep with her given that he was 13 years old. Dr.

       Jiang saw signs of "cognitive error" and "cognitive distortion" in JCA, which is "quite common

       among children in parental alienation cases." While May and John continued to claim Bassam

       was "abusive," John's projective drawings did not show any similarities with the drawings of

       children who have actually been abused. Dr. Jiang, in her review of the case, found instances of

       May engaging in “therapist shopping” in order to obtain medical testimony to support her own

       needs. Dr. Jiang also reported that she had seen evidence of May’s alienating behaviors.

¶ 31          Dr. Jiang testified that there were four types of parents: authoritarian, authoritative,

       permissive, and uninvolved. She testified that authoritarian parents are overly forceful and rigid,

       and that this type of parenting can be inappropriate for correcting a defiant, emotionally troubled

       child. She noted that an “authoritative” parent is one who sets boundaries and enforces rules

       empathically, showing that he or she cares about and respects the child and is correcting the child

       out of love. Dr. Jiang opined that this is the best type of parent. When the trial court asked her if

       she could classify Bassam and May under these categories, she testified that she could not

       because she had not observed the children interact with the parents.




                                                        11
¶ 32           Dr. Jiang diagnosed JCA with "adjustment disorder, with mixed disturbance of emotions

       and conduct, behavioral and emotional traits of parental alienation." Dr. Bernet opined that Dr.

       Jiang's diagnosis would be consistent with a child's symptoms of parental alienation.

¶ 33           Derek Hancks, the GAL, also testified. Hancks filed two reports in this case—one on

       April 27, 2018, and a supplemental report after the trial on December 11, 2018. In his

       supplemental report, Hancks stated that, while he believed May was enmeshed with the children,

       he “cannot say [May’s enmeshment with the children] arises to direct parental alienation.”

       Hancks also characterized Bassam as “extremely rigid and un-flexible [sic] in his parenting skills

       “and that this “causes the children to revolt against him.” He observed that the children

       “appeared very honest and forthcoming during in camera discussions with the Judge” and

       “seemed very clear and concise in their preference to stop the week on/ week off parenting

       schedule.” Hancks ultimately recommended a “more orthodox schedule” with the children

       “primarily living with their mother.” Hancks conceded he did not have the “training and

       degrees” possessed by the court-appointed medical experts in this case that would enable him to

       reach a conclusion as to whether or not parental alienation exists in this case.

¶ 34           May testified to several instances when Bassam had abused her or one or more of the

       children. For example, she testified about the “time out” incident with JCA, and about another

       incident where Bassam put his hand over JCA’s mouth in a hotel room on a vacation in New

       York, 1 and about several other instances wherein Bassam had physically threatened the children.

       She also testified that the two younger children, an eight-year-old girl and a seven-year-old boy,

       were forced to shower with each other and with Bassam’s mother while staying at her house.




               1
               Before trial, May filed a rule to show cause regarding this incident, and the trial court found that
       Bassam had violated the order of protection by physically disciplining JCA.
                                                           12
       The children claimed that, during these incidents, Bassam’s mother had the children suck on her

       nipples and “rub her privates.” May also recounted multiple alleged instances wherein Bassam

       had neglected the children. For example, she stated that Bassam: (1) often failed to attend the

       children’s sporting events and other activities, (2) sometimes refused to allow May to attend such

       activities, (3) failed to pick up JAA after a game, and (4) was uninvolved with the children’s

       lives.

¶ 35            May testified that she had always taken the majority of the responsibility for training the

       children and that she spent far more time with them that Bassam did. May denied ever alienating

       the children from Bassam. To the contrary, she claimed that she always encouraged the children

       to maintain a relationship with their father, to obey their father, and to listen to him during their

       time with him. She produced some texts and e-mails that she sent to the children corroborating

       this.

¶ 36            May’s sister and a few of her friends each testified that May was a model parent and that

       they never heard May say a bad word about Bassam

¶ 37            Bassam denied ever abusing May or any of the children. He explained that the time out

       incident and the New York incident were both his attempts to get the children under control

       when they had become completely unruly, defiant, and unmanageable due to May’s alleged

       alienation. For example, Bassam claimed that the children were screaming in the New York hotel

       room and had defied Bassam orders that they stop, and Bassam was afraid they would get kicked

       out of the hotel. Bassam testified that JCA was particularly defiant. According to Bassam, JCA

       physically resisted any attempt at discipline, he kicked Bassam in the crotch, and on one

       occasion, he spat on Bassam. Bassam also testified to several instances of alienating behavior by




                                                         13
       May, and he produced e-mails and texts that May had sent to the children in an attempt to

       corroborate his claim.

¶ 38           Bassam filed a notice to seek recovery for May’s alleged dissipation of marital assets

       during a time when the marriage had begun to break down irretrievably. He introduced evidence

       of various expenditures by May and other actions May took that allegedly demonstrated

       dissipation, including excessive credit card expenses, tax penalties, excessive attorney fees, and

       foreclosure expenses due to May’s negligence. Bassam also sought attorney fees and disputed

       May’s claim for attorney fees.

¶ 39           The trial court found that Bassam had fallen “far short” of establishing parental

       alienation. The court noted the multiple witnesses to Bassam’s abuse of one or more of the

       children and the prior court finding of abuse. It also relied on the testimony of May’s friends and

       the e-mails May sent to the children suggesting that May was encouraging them to maintain a

       relationship with their father and to believe that their father wanted what was best for them and

       was acting in their best interests.

¶ 40           In allocating parenting time, the trial court applied the governing factors listed in section

       5/602.7 of the IMDMA and analyzed the evidence applicable to each factor. The court found

       that several of the factors favored May, including: (1) the wishes of each parent; (2) the

       children’s wishes; (3) the amount of time each parent spent in caretaking; (4) the parties’ prior

       agreement that May would be the children’s primary caretaker; (5) the fact that the children were

       well bonded with their mother, with each other, and with May’s family; (6) the fact that the

       children were comfortably adjusted in May’s home and not in Bassam’s; (7) the fact that there

       was concerning evidence that Bassam had inappropriately threatened or discipled the children on

       more than one occasion, and no evidence that May had ever done so; (8) May’s willingness and


                                                        14
       ability to put the children’s’ needs above her own; (9) Bassam’s threatened or actual abuse of the

       children; and (10) the fact that May had encouraged the children to maintain a relationship with

       Bassam and to believe that Bassam wanted what was best for them and was acting in their best

       interests, whereas Bassam had alleged from the start that May was alienating him. The court

       found that the remaining factors under section 5/602.7 favored neither party. It found no factors

       that favored Bassam.

¶ 41          The court also relied on the GAL report and the expert testimony. Although Dr. Jiang

       testified that she could not opine on the Bassam’s or May’s parenting styles without observing

       them interact with the children, the court concluded that Bassam was an “authoritarian” parent

       and May was an “authoritative” parent with some “permissive” traits.

¶ 42          In allocating decision-making authority, the trial court applied the governing factors

       prescribed in section 5/602.5 of the IMDMA. The court found that several of these factors

       favored May, including: (1) the parties’ implicit agreement that the children were to be raised

       Catholic (which is May’s faith, not Bassam’s); (2) the willingness and ability of the parent to

       encourage the children to have a continuing relationship with the other parent; (3) threatened or

       actual physical violence by one parent against the children; (4) the occurrence of abuse against a

       child or other member of the household. The court found that the remaining statutory factors

       either favored neither party or did not apply. The court concluded that none of the statutory

       factors favored Bassam.

¶ 43          The trial court rejected Bassam’s dissipation claim because it found that the parties’

       marriage had begun to break down irretrievably in September or October of 2013, after some of

       the alleged dissipation had occurred, not in September 2012, as Bassam alleged. The court

       further ordered Bassam to pay $120,000 of May’s attorney fees in order to “equalize” the


                                                       15
       allocation of assets between the parties. After allocating that payment of attorney fees, the

       parties’ each received roughly 50% of the estate, with May’s portion being very slightly higher.

¶ 44          This appeal followed.

¶ 45                                               ANALYSIS

¶ 46                                         1. Parental Alienation

¶ 47          Bassam argues that the trial court erred in refusing to modify its prior judgments on

       parenting time and the allocation of decision-making authority due to May’s alienation of the

       children from Bassam. We will not reverse a trial court's allocation of parenting responsibilities

       (e.g.., parenting time and decision-making authority) unless it is against the manifest weight of

       the evidence. In re Marriage of Bates, 212 Ill. 2d 489, 515 (2004). We afford the trial court’s

       rulings on these issues great deference because the trial court is in the best position to assess the

       credibility of witnesses and to determine the child's best interest. In re Marriage of Lonvick,

       2013 IL App (2d) 120865, ¶ 33. A decision is against the manifest weight of the evidence when

       the opposite conclusion is clearly apparent or the trial court’s finding is unreasonable, arbitrary,

       or not grounded in the evidence. In re Marriage of Hefer, 282 Ill. App. 3d 73, 80 (1996). In

       determining whether a judgment is contrary to the manifest weight of the evidence, the evidence

       is viewed in the light most favorable to the appellee. Marriage of Bates, 212 Ill. 2d at 516.

¶ 48          There was sufficient evidence presented in this case to justify the trial court’s rejection of

       Bassam’s claim of parental alienation by May. Although Dr. Witherspoon’s opinion testimony

       arguably supports an inference of the occurrence of parental alienation, Dr. Witherspoon did not

       explicitly opine whether alienation had occurred. None of the other experts rendered an opinion

       on this issue. However, Drs. Evans and Bernet thoroughly explained the elements and symptoms

       of parental alienation to the court. Dr. Evans and Dr. Bernet each opined that the abuse of the


                                                         16
       children by one parent negated the possibility of parental alienation in almost every instance.

       There was evidence that Bassam had physically abused one or more of the children on several

       occasions. An order of protection was entered against Bassam for abusing JCA, and we affirmed

       that order. In a pretrial hearing, the trial judge found that Bassam had physically disciplined JCA

       in New York in violation of the order of protection. Moreover, the children testified as to

       multiple other instances of physical or emotional abuse. The trial court was entitled to credit that

       testimony. There was also evidence that Bassam neglected the children, which Dr. Evans opined

       would negate a finding of alienation. Moreover, May’s lay witnesses testified that they never saw

       May say a bad word about Bassam in front of the children.

¶ 49          Bassam argues that the trial court improperly ignored the testimony of its own appointed

       expert (Dr. Witherspoon), and also disregarded the testimony of Drs. Bernet and Sample.

       However, Dr. Witherspoon did not update his report as requested by the court. Thus, his report

       was current only through 2014. Moreover, neither Dr. Bernet nor Mr. Sample offered an opinion

       on the occurrence of alienation. Both said they could not do so without examining the children,

       and Mr. Sample said that there needed to be a forensic examination, which he was not qualified

       to perform.

¶ 50          Bassam also argues that the trial court improperly relied upon the children’s in camera

       testimony because, if the children were alienated, their testimony would be of no probative

       value. However, in finding no alienation, the court did not rely solely on the children’s

       testimony. It also relied on e-mails corroborating May’s claims that she encouraged the children

       to maintain a relationship with their father and to believe that their father was acting in their best

       interests. The court also relied on the lay witnesses called by May, the GAL report, and the

       expert testimony. Although the court may have erred by playing psychologist when it


                                                         17
       determined the parenting styles of each parent (with no supporting expert opinion from Dr. Jiang

       or any other expert), there was ample evidence in the record negating Bassam’s theory on

       alienation.

¶ 51          There was also ample evidence supporting the court’s allocation of parenting time and

       decision-making authority. The court thoroughly and carefully considered each of the relevant

       factors and applied the evidence to each factor. In so doing, the court found that several factors

       favored May and none favored Bassam. That finding is not against the manifest weight of the

       evidence.

¶ 52                                            2. Dissipation

¶ 53          Section 503(d)(2) of the IMDMA requires a trial court to consider each party’s

       dissipation of the marital or non-marital property when dividing the property. Dissipation is the

       use of marital assets for the sole benefit of one spouse for purposes unrelated to the marriage at a

       time when the marriage is undergoing an irreconcilable breakdown. In re Marriage of O’Neill,

       138 Ill. 2d 487, 494 (1990); In re Marriage of Hamilton, 2019 IL App (5th) 170295, ¶ 78; In re

       Marriage of Holthaus, 387 Ill. App. 3d 367, 374 (2008). Dissipation is premised upon waste and

       involves the diminution in the marital estate's value due to a spouse's actions. In re Marriage of

       Brown, 2015 IL App (5th) 140062, ¶ 67. “Dissipation is to be calculated from the time the

       parties' marriage begins to undergo an irreconcilable breakdown, not from a date after which it is

       irreconcilably broken.” Holthaus, 367 Ill. App 3d at 375; In re Marriage of Olson, 223 Ill. App.

       3d 636, 647 (1992).

¶ 54          The party alleging dissipation must first make a prima facie showing that dissipation has

       occurred. Hamilton, 2019 IL App (5th) 170295, ¶ 78. Once this showing has been made, the

       burden shifts to the party charged with dissipation to show with clear and specific evidence how


                                                        18
       the funds were spent. Id.; In re Marriage of Stuhr, 2016 IL App (1st) 152370, ¶ 65; In re

       Marriage of Rai, 189 Ill. App. 3d 559, 565 (1989).

¶ 55           Because dissipation is a factual inquiry, we will reverse the trial court's finding on

       whether dissipation has occurred only if it against the manifest weight of the evidence.

       Hamilton, 2019 IL App (5th) 170295, ¶ 79; Holthaus, 387 Ill. App. 3d at 374. The court's

       findings are against the manifest weight of the evidence if the opposite conclusion is clearly

       apparent or if the findings are not based on the evidence. Hamilton, 2019 IL App (5th) 170295, ¶

       79; Holthaus, 387 Ill. App. 3d at 374. The basis of this deferential standard is the trial court’s

       ability to observe the witnesses and evaluate their credibility. In re Marriage of Asta and

       Pappas, 2016 Il App (2d) 150160, ¶ 17.

¶ 56           If the trial court finds that a party has dissipated marital assets, the court may charge the

       amount dissipated against his or her share of the marital property so as to compensate the other

       party. In re Marriage of Partyka, 158 Ill. App. 3d 545, 550 (1987). The court is not required to

       charge against a party the amounts found to have been dissipated, but may do so. In re Marriage

       of Murphy, 259 Ill. App. 336, 340 (1994). That decision lies within the trial court’s sound

       discretion, and we will reverse the trial court’s decision on this issue only if the trial court has

       abused its discretion. Partyka, 158 Ill. App. 3d at 550. A court abuses its discretion when it acts

       arbitrarily and without employing its conscientious judgment or where it exceeds the bounds of

       reason and ignores recognized principles of law so that substantial injustice results. Id. That is,

       an abuse of discretion occurs where no reasonable person would take the view adopted by the

       trial court. Id.

¶ 57           In this case, Bassam claimed that May dissipated marital assets from 2012 through 2017,

       and for some time periods thereafter. The trial court found that the marriage began to break


                                                         19
       down irreconcilably “some time in the September to October 2013 time frame.” The court then

       noted that, because of its finding as to the date the marriage began to break down, it did not

       factor in dissipation of marital assets by either party when allocating the marital estate.

¶ 58          Bassam argues that the court erred as a matter of law by failing to even consider his

       prima facie case of dissipation, much of which was alleged to have occurred after October 2013.

       Bassam contends that the court seemed to believe that the October 2013 breakdown date

       precluded a prima facie case of dissipation.

¶ 59          We agree. Several of the acts of dissipation claimed by Bassam were alleged to have

       occurred after September to October of 2013, the period when the court found the parties’

       marriage began to break down irreconcilably. For example, Bassam alleged that May had failed

       to timely pay property taxes on her clinic property in 2015 and 2016, which resulted in the 2014

       taxes being sold by the Rock Island County clerk. Moreover, May admitted that she withdrew

       over 146,000 from her IRA on September 27, 2013, and Bassam provided evidence that May had

       opened multiple credit cards and incurred charges on the cards from late September through mid-

       October of 2013. Because the trial court did not identify exactly when during the “the

       September to October 2013 time frame” the marriage began to break down, these costs could

       have been made after the breakdown date, and could therefore constitute dissipation. The trial

       court’s failure to consider these claims of dissipation, without addressing whether Bassam had

       presented a prima facie case of dissipation as to those claims, was error. Marriage of Hamilton,

       2019 IL App (5th) 170295, ¶ 86; Marriage of Brown, 2015 IL App (5th) 140062, ¶ 71.

¶ 60          May argues that Bassam failed to present a viable claim for dissipation because he failed

       to comply with the mandatory requirement of section 503(d)(ii) of the IMDMA. That section

       provides that the court in a dissolution proceeding shall consider dissipation in dividing the


                                                        20
       marital property provided that: (1) the party alleging dissipation gives notice of its intent to claim

       dissipation no later than 60 days before trial or 30 days after discovery closes, whichever is later;

       and (2) the notice contains, at a minimum, “a date or period of time during which the marriage

       began undergoing an irretrievable breakdown, an identification of the property dissipated, and a

       date or period of time during which the dissipation occurred.” 750 ILCS 5/503(d)(ii) (West

       2018).

¶ 61             It is undisputed that Bassam’s notice was timely. However, May argues that the notice

       was not specific enough as to the date of the marriage’s irretrievable breakdown and the

       categories and amounts of dissipation.

¶ 62             We find this argument to be unpersuasive. Bassam’s notice supplied a date that the

       marriage began to break down irretrievably (specifically, “no later than September 2012”).

       Bassam’s notice also listed several specific categories of alleged dissipation, some with specific

       dollar amounts, others without dollar amounts. Section 503(d)(ii) does not require the movant to

       include specific dollar amounts. Rather, it merely requires the movant to “identify the property

       dissipated.” 750 ILCS 5/503(d)(ii) (West 2018). Bassam did this by identifying specific

       categories and types of dissipated property. In any event, even assuming arguendo that the

       statute required Bassam to include specific dollar amounts, Bassam did so as to at least some of

       the allegedly dissipated assets. At a minimum, the trial court should have considered those

       claims.

¶ 63             May further argues that the there was evidence suggesting that the marriage began to

       break down irretrievably much later than the trial court found. She also maintains that the all of

       the expenditures at issue were legitimate living expenses or business expenses, and the tax

       penalties, high attorney fees, and foreclosure expenses were all Bassam’s fault. Thus, she


                                                        21
       maintains, there was no dissipation. Because we hold that the trial court erred by failing to

       consider some of Bassam’s claims for dissipation, we need not consider these arguments. The

       trial court has not considered whether Bassam has made a prima facie showing of dissipation as

       to certain expenses made and costs incurred after September to October 2013. May’s arguments

       should be made at a hearing on the merits of Bassam’s claims. 2

¶ 64           We therefore remand the matter to the trial court so that it may conduct such a hearing.

       On remand, the trial court must determine whether Bassam has stated a prima facie case of

       dissipation and, if so, whether May can show with clear and specific evidence how the funds

       were spent. If the court find that dissipation occurred, it must then decide whether to charge the

       amount dissipated against May’s share of the marital property so as to compensate Bassam.

                                                  3. Attorney Fees

¶ 65           Bassam further argues that the trial court erred in awarding May $120,000 in attorney

       fees without considering her ability to pay such fees.

¶ 66           A party is generally and primarily responsible for his or her own attorney fees. In re

       Marriage of McGuire, 305 Ill. App. 3d 474, 479 (1999). However, section 503(j) of the

       IMDMA allows for fee shifting at the conclusion of pre-decree proceedings by way of

       contribution. 750 ILCS 5/503(j) (West 2016). Fee shifting provisions, such as section 503(j),

       are an abrogation of the common law and are therefore strictly construed. Sandholm v. Kuecker,

       2012 IL 111443, ¶ 64. The movant seeking contribution must show his or her inability to pay

       attorney fees. In re Marriage of Heroy, 2017 IL 120205, ¶ 19; In re Marriage of Schneider, 214

       Ill. 2d 152, 175 (2005); see also In re Marriage of Keip, 332 Ill. App. 3d 876, 884-85 (2002) ("It



               2
                In any event, May cannot challenge the trial court’s finding of the marital breakdown date on
       appeal because Bassam has not appealed that finding and May has not cross-appealed it.
                                                          22
       is not sufficient simply to show that one party has a greater ability to pay.”); Uphoff v. Uphoff, 80

       Ill. App. 3d 145, 147 (1980). A party is “unable” to pay if “the court finds that requiring the

       party to pay the entirety of the fees would undermine his or her financial stability.” Marriage of

       Heroy, 2017 IL 120205, ¶ 19; see also In re Marriage of Awan, 388 Ill. App. 3d 204, 215 (2009)

       (ruling that a trial court properly awards attorney fees to a spouse that that has the ability to

       support herself but “would exhaust a large portion of her assets to pay all of the fees”).

¶ 67           In determining a party’s ability to pay attorney fees, the court must base its determination

       on the factors for dividing marital property under section 503(d) of the Act. 750 ILCS 5/503(j)

       (West 2016); Marriage of Heroy, 2017 IL 120205, ¶ 20. These factors include, inter alia: the

       dissipation by each party of the marital property by each spouse; the value of the property

       assigned to each spouse; the duration of the marriage; the relevant economic circumstances of

       each spouse when the division of property is to become effective; the age, health, station,

       occupation, amount and sources of income, vocational skills, employability, estate, liabilities,

       and needs of each of the parties; the custodial provisions for any children; whether the

       apportionment is in lieu of or in addition to maintenance; and the reasonable opportunity of each

       spouse for future acquisition of capital assets and income. 750 ILCS 5/503(d) (West 2016). If

       maintenance is awarded, the court must also consider additional factors listed in section 503(d),

       including, inter alia, the income, needs, employability, and realistic present and future earning

       capacity of each of the parties. 750 ILCS5/504(a)(1)-(14) (West 2006); Marriage of Heroy,

       2017 IL 120205, ¶ 20.

¶ 68           The determination of a contribution to attorney fees is a matter of the trial court’s

       discretion and we will reverse the decision only if the court abused its discretion. In re Marriage

       of Pond and Pomrenke, 379 Ill. App. 3d 982, 992 (2008). A trial court abuses its discretion


                                                         23
       when its ruling is arbitrary, fanciful, or unreasonable, no reasonable person would take the view

       adopted by the trial court, or its ruling rests on an error of law. In re Marriage of Benink, 2018

       IL App (2d) 170175, ¶ 32.

¶ 69          In this case, the trial court ordered Bassam to pay $120,000 of May’s attorney fees

       without finding that May was unable to pay her own attorney fees. The court stated that it

       awarded May attorney fees “in order to more equitably equalize the distribution of marital assets

       and liabilities.” The court found that, given the distribution of assets to Bassam, he was able to

       pay these fees. However, it did not find that May was unable to pay them. That was error.

¶ 70          May makes two arguments in support of affirmance. First, she contends that the trial

       court was not required to find that she was unable to pay her attorney fees because the trial court

       awarded her attorney fees under section 503(d) and other principles of equity in an attempt to

       equalize the parties’ assets. However, a trial court may not award attorney fees under the guise

       of equitable allocation. In re Marriage of Charles, 284 Ill. App. 3d 339, 348 (holding that the

       award of attorney fees to the husband as part of an equitable distribution of assets “in effect

       required the wife to contribute” to the husband’s attorney fees and that the award was improper

       because the husband had the ability to pay his own fees). The factors outlined in section 503(d)

       “are the tools used by the court to decide whether a party is unable to pay and whether the other

       party is able to do so.” Marriage of Heroy, 2017 IL 120205, ¶ 32. Accordingly, the section

       503(d) factors may not be used as a basis for awarding attorney fees merely as part of the trial

       court’s equitable division of marital property. A finding that the party seeking attorney fees is

       unable to pay them is still required. Marriage of Heroy, 2017 IL 120205, ¶¶ 21-22, 30. Here,

       the trial court made no such finding.




                                                        24
¶ 71           May also argues that, regardless of the trial court’s reasoning, we should affirm its

       judgment because the record reflects that May would have to exhaust a large portion of the assets

       awarded to her to pay the attorney fees. This argument fails. The trial court awarded attorney

       fees to May without finding that she was unable to pay her own attorney fees. That was an error

       of law, and therefore an abuse of discretion. Marriage of Benink, 2018 IL App (2d) 170175, ¶ 32

       (ruling that a trial court abuses its discretion when “its ruling rests on an error of law”). In

       addition, as noted above, the trial court failed to consider whether May had dissipated assets of

       the marital estate, which is one of the factors the court must consider under section 503(d).

       Further, there is evidence in the record supporting each of the party’s arguments as to whether

       May lacked the ability to pay her attorney fees. The trial court is in the best position to weigh

       the evidence and to determine whether May was unable to pay her attorney fees in full. We

       therefore remand the matter to the trial court so that it may make that determination.

¶ 72                                            CONCLUSION

¶ 73          For the reasons set forth above, we affirm the judgment of the circuit court of Rock

       Island County in part and reverse in part. We remand to matter to the circuit court and direct it

       to determine the issues of dissipation and the contribution of attorney fees in distributing the

       marital estate consistent with our rulings and our analysis of those issues.

¶ 74          Affirmed in part and reversed in part; Cause remanded.




                                                         25